
	
		I
		112th CONGRESS
		1st Session
		H. R. 2262
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income amounts distributed from tax-favored accounts during a period
		  of unemployment.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Assistance Act of
			 2011.
		2.Exclusion from
			 gross income of unemployment distributions from tax-favored accounts
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code is amended by inserting
			 after section 139D the following new section:
				
					139E.Distributions
				from tax-favored account during periods of unemployment
						(a)In
				generalGross income shall
				not include any qualified unemployment distribution from a tax-favored
				account.
						(b)DefinitionsFor
				purposes of this section—
							(1)Qualified
				unemployment distribution
								(A)In
				generalThe term qualified unemployment distribution
				means, with respect to an individual, any distribution from a tax-favored
				account of such individual to the extent such distribution—
									(i)is
				made during a period of unemployment which does not exceed 2 years, and
									(ii)is used during
				such period by the individual to pay qualified living expenses, qualified
				health care expenses, or qualified education or job training expenses.
									(B)Qualified living
				expensesThe term qualified living expenses means
				any of the following expenses of the taxpayer: rent, acquisition indebtedness
				(as defined in section 164(h)(3)(B)), groceries, repairs with respect to a
				vehicle or principal residence (within the meaning of section 121) of the
				taxpayer, and any other such necessary and common expenses of the individuals.
				Such term shall not include any prepayment of rent or acquisition
				indebtedness.
								(C)Qualified health
				care expensesThe term
				qualified health care expenses means amounts paid by such
				individual for medical care (as defined in section 213(d) for such individual,
				the spouse of such individual, and any dependent (as defined in section 152,
				determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof)
				of such individual, but only to the extent such amounts are not compensated for
				by insurance or otherwise.
								(D)Qualified
				education or job training expensesThe term qualified
				education or job training expenses means any expenses which would (but
				for subsection (c)) be qualified tuition and related expenses for purposes of
				section 25A(c) (relating to Lifetime Learning Credit).
								(2)Tax-favored
				accountThe term tax-favored account means any of
				the following:
								(A)An eligible
				retirement plan (as defined in section 402(c)(8)(B)).
								(B)A health savings
				account described in section 223.
								(C)A Roth IRA.
								(D)A qualified
				tuition program described in section 529.
								(c)Amount
				distributed may be repaid
							(1)In
				generalAny individual who receives a qualified unemployment
				distribution may make one or more contributions in an aggregate amount not to
				exceed the amount of such distribution to a tax-favored account of which such
				individual is a beneficiary and to which a rollover contribution of such
				distribution could be made under section 402(c), 403(a)(4), 403(b)(8),
				408(d)(3), or 457(e)(16), 223(f)(5), or 529(c)(3)(C), as the case may
				be.
							(2)Treatment of
				repayments of distributions from eligible retirement plans other than
				IRAsFor purposes of this
				title, if a contribution is made pursuant to paragraph (1) with respect to a
				qualified unemployment distribution from an eligible retirement plan other than
				an individual retirement plan, then the taxpayer shall, to the extent of the
				amount of the contribution, be treated as having received the qualified
				unemployment distribution in an eligible rollover distribution (as defined in
				section 402(c)(4)) and as having transferred the amount to the eligible
				retirement plan in a direct trustee to trustee transfer within 60 days of the
				distribution.
							(3)Treatment of
				repayments for distributions from IRAsFor purposes of this title, if a
				contribution is made pursuant to paragraph (1) with respect to a qualified
				unemployment distribution from an individual retirement plan (as defined by
				section 7701(a)(37)), then, to the extent of the amount of the contribution,
				the qualified unemployment distribution shall be treated as a distribution
				described in section 408(d)(3) and as having been transferred to the eligible
				retirement plan in a direct trustee to trustee transfer within 60 days of the
				distribution.
							(4)Other
				tax-favored accountsFor
				purposes of this title, if a contribution is made pursuant to paragraph (a)
				with respect to a qualified unemployment distribution—
								(A)from a health
				savings account described in section 223, or
								(B)from a qualified
				tuition program described in section 529,
								then, to
				the extent of the amount of the contribution, the qualified unemployment
				distribution shall be treated as a distribution described in section
				529(c)(3)(C) or 223(f)(5), as the case may be, and as having been transferred
				to such account or program, as the case may be, within 60 days of the
				distribution.(d)Denial of double
				benefitAny qualified unemployment distribution with respect to
				any expense described in (b)(1)(A)(ii) which is excluded from gross income
				under this section shall not be taken into account in determining any deduction
				or credit under this chapter relating to such an
				expense.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 139D the following new
			 section:
				
					
						Sec. 139E. Distributions from tax-favored
				account during periods of
				unemployment.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			
